Exhibit 10.2

 





REGISTRATION RIGHTS AGREEMENT

 

Oppenheimer & Co. Inc. 

Drexel Hamilton, LLC 

c/o Oppenheimer & Co. Inc. 

85 Broad Street 

New York, New York 10004 

 

Ladies and Gentlemen:

 

Akoustis Technologies, Inc., a Delaware corporation (the “Company”) proposes to
issue and sell to the Initial Purchasers (as hereinafter defined), upon the
terms set forth in the Purchase Agreement (as hereinafter defined) $15.0 million
in aggregate principal amount of the Company’s 6.5% Convertible Senior Secured
Notes due 2023 (the “Notes”), and the Guarantors (as hereinafter defined)
propose to issue and sell to the Initial Purchasers the Guarantees (as
hereinafter defined and, together with the Notes, the “Securities”). The Notes
will be guaranteed (the “Guarantees”) by the existing and future subsidiaries of
the Company (the “Guarantors”). The Securities will be convertible into shares
(the “Underlying Securities”) of common stock of the Company, par value $0.001
per share (the “Common Stock”), subject to certain limitations as set forth in
the Indenture (as defined herein). The Securities will be issued pursuant to an
Indenture, dated as of May 14, 2018 (as amended and supplemented from time to
time in accordance with its terms, the “Indenture”), among the Company, the
Guarantors party thereto and The Bank of New York Mellon Trust Company, N.A. as
trustee (the “Trustee”).

 

As an inducement to the Initial Purchasers to enter into the Purchase Agreement
and in satisfaction of a condition to the obligations of the Initial Purchasers
thereunder, the Company and the Guarantors agree with the Initial Purchasers for
the benefit of the Holders (as hereinafter defined) from time to time of the
Registrable Securities (as hereinafter defined) as follows:

 

1.          Definitions. Capitalized terms used herein without definition shall
have the meanings ascribed to them in the Purchase Agreement. References to
filing a document with the Securities and Exchange Commission (the “Commission”)
shall mean to file such document with the Commission via the Commission’s
Electronic Data Gathering, Analysis and Reporting, or EDGAR, system. As used in
this Registration Rights Agreement, the following terms shall have the
respective meanings set forth in this Section 1:

 

“Additional Effectiveness Deadline” shall have the meaning specified in Section
2(b).

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

“Effective Date” means the date that a Registration Statement filed pursuant to
Section 2(a) or Section 2(b), as applicable, is first declared effective by the
Commission.

 

“Effectiveness Deadline” means the Initial Effectiveness Deadline and the
Additional Effectiveness Deadline, as applicable.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Deadline” means: (a) with respect to the initial Registration Statement
to be filed pursuant to Section 2(a), the 90th day following the Closing Date,
and (b) with respect to any additional Registration Statement filed pursuant to
Section 2(b), the earlier of (i) the 30th day following the date on which the
Commission shall indicate as being the first date or time that such filing may
be made or (ii) in the event the Commission does not so indicate, six (6) months
following the Effective Date.

 



 

 

 

“Holder” or “Holders” means any person that is the record owner of Registrable
Securities (and includes any person that has a beneficial interest in any
Registrable Security in book-entry form).

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Effectiveness Deadline” means the earlier of: (i) one-hundred and
eighty (180) calendar days after the Closing Date, and (ii) the fifth Trading
Day following the date on which the Company is notified by the Commission that
the Registration Statement filed pursuant to Section 2(a) will not be reviewed
or is no longer subject to further review and comments.

 

“Losses” shall have the meaning set forth in Section 5(a).

 

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or 430B promulgated under the Securities
Act), as amended or supplemented by any prospectus supplement, with respect to
the terms of the offering of any portion of the Registrable Securities covered
by a Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” means the Purchase Agreement, dated as of May 10, 2018, by
and among the Initial Purchasers, the Company and the Guarantors, relating to
the Securities.

 

“Registrable Securities” means the Securities issued pursuant to the Purchase
Agreement and the Underlying Securities, together with any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event, or any conversion price adjustment with respect thereto.

 

“Registration Statement” means: (i) the initial registration statement which is
required to register the resale of the Registrable Securities pursuant to
Section 2(a), and (ii) each additional registration statement, if any,
contemplated by Section 2(b), and including, in each case, the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Required Holders” means the holders of at least a majority of the Registrable
Securities held by Electing Holdings.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 144A” means Rule 144A promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 



 

 

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities” means the Securities issued to the Initial Purchasers pursuant to
the Purchase Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTCQB market maintained by OTC Markets Group Inc. or (iii) if the Common
Stock is not quoted on the OTCQB, a day on which the Common Stock is quoted in
The Pink Open Market maintained by OTC Markets Group Inc.; provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a business day (as defined in the
Purchase Agreement).

 

“Trading Market” means whichever of The New York Stock Exchange, the NYSE
American, The NASDAQ Capital Market, The NASDAQ Global Market or The NASDAQ
Global Select Market on which the Common Stock is listed or quoted for trading
on the date in question.

 

“Underlying Securities” means the shares of Common Stock issuable upon
conversion of the Securities pursuant to the terms of the Indenture and the
Securities.

 

2.          Registration.

 

(a)        On or prior to each Filing Deadline, the Company and the Guarantors
shall prepare and file with the Commission a Registration Statement covering the
resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous or
delayed basis pursuant to Rule 415. The Company and the Guarantors shall use
their best efforts to cause the Registration Statement to be declared effective
under the Securities Act as soon as possible but, in any event, no later than
the Effectiveness Deadline, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earliest of (i) the date when all Registrable Securities covered by the
Registration Statement have been sold, (ii) the date when all Registrable
Securities have been sold pursuant to Rule 144, (iii) the date when all
Registrable Securities covered by the Registration Statement may be sold by each
Holder in a single transaction without restriction pursuant to Rule 144, as
determined by counsel to the Company and the Guarantors pursuant to a written
opinion letter to such effect, upon actual receipt by the Holders of a notice
from the Company stating that the Company will deliver certificates without
restrictive legends upon surrender by the Holders of the existing certificates,
(iv) the date two years after the date that the Registration Statement is
declared effective by the Commission, or (v) the date when all Registrable
Securities cease to be outstanding (the “Effectiveness Period”).

 

(b)        If for any reason the Commission does not permit all of the
Registrable Securities to be included in the Registration Statement initially
filed pursuant to Section 2(a), then the Company and the Guarantors shall
prepare and file as soon as possible after the date on which the Commission
shall indicate as being the first date or time that such filing may be made, but
in any event by the 30th day following such date, or, in the event the
Commission does not so indicate, no later than six (6) months after the
Effective Date of the Registration Statement filed pursuant to Section 2(a), an
additional Registration Statement covering the resale of all Registrable
Securities not already covered by an existing and effective Registration
Statement for an offering to be made on a continuous or delayed basis pursuant
to Rule 415. The Company and the Guarantors shall use its best efforts to cause
each such Registration Statement to be declared effective under the Securities
Act as soon as possible but, in any event, no later than 180 days following the
date on which the Company becomes aware that such Registration Statement is
required to be filed under this Registration Rights Agreement (the “Additional
Effectiveness Deadline” for such Registration Statement), and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act during the Effectiveness Period. To the extent the staff of the
Commission does not permit all of the Registrable Securities that have not yet
been covered on an effective Registration Statement (the “Unregistered
Registrable Securities”) to be registered on such additional Registration
Statement, the Company and the Guarantors shall file additional Registration
Statements successively trying to register on each such Registration Statement
the maximum number of Unregistered Registrable Securities until all of the
Registrable Securities have been registered with the Commission.

 



 

 

 

(c)        If: (i) a Registration Statement is not filed on or prior to its
Filing Deadline, or (ii) a Registration Statement is not declared effective by
the Commission on or prior to its required Effectiveness Deadline, or (iii)
after its Effective Date, such Registration Statement ceases for any reason to
be effective and available to the Holders as to all Registrable Securities to
which it is required to cover at any time prior to the expiration of its
Effectiveness Period for an aggregate of more than 15 consecutive days or more
than 45 days in any 365 consecutive day period or the Company’s Common Stock is
not listed or included for quotation on a Trading Market for any period of more
than five consecutive Trading Days, (any such failure or breach being referred
to as an “Event” and for purposes of clauses (i) or (ii) the date on which such
Event occurs, or for purposes of clause (iii) the date which such 15th
consecutive day (or 45th day in the aggregate) is exceeded, being referred to as
“Event Date”), then, in addition to any other rights available to the Holders:
(x) on such Event Date additional interest (“Additional Interest”) and not as a
penalty, will accrue at a rate per annum of 0.50% of the principal amount of
such Registrable Securities included (or to be included) in such Registration
Statement for the first 90-day period following such Event Date; and (y)
thereafter at a rate per annum of 1.00% of the principal amount of such
Registrable Securities, provided, that all periods shall be tolled, with respect
to a Holder, by the number of Trading Days in excess of five (5) during which
such Holder fails to provide the Company with information regarding such Holder
which was requested by the Company in writing in order to effect the
registration of such Holder’s Registrable Securities other than with respect to
an Event covered by clause (iii) of this paragraph unrelated to such Holder’s
information. It shall be a condition precedent to the obligations of the Company
to pay any Additional Interest pursuant to this Section 2 with respect to the
Registrable Securities of any Holder that such Holder shall furnish to the
Company such information regarding itself and the Registrable Securities held by
it as contemplated by the preceding sentence. In the event the Company fails to
pay Additional Interest in a timely manner, such Additional Interest shall bear
interest at the rate of one percent (1.0%) per month (prorated for partial
months) until paid in full.

 

(d)        The initial number of Registrable Securities included in any
Registration Statement and any increase in the number of Registrable Securities
included therein shall be allocated pro rata among the Electing Holders based on
the number of Registrable Securities held by each Electing Holder at the time
the Registration Statement covering such initial number of Registrable
Securities or increase thereof is filed with the Commission. In the event that a
Holder sells or otherwise transfers any of such Holder’s Registrable Securities,
each transferee shall be allocated a pro rata portion of the then remaining
number of Registrable Securities included in such Registration Statement for
such transferor. Any Registrable Securities included in a Registration Statement
which remain allocated to any Person which ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Electing Holders, pro rata based on the number of Registrable
Securities then held by such Electing Holders which are covered by such
Registration Statement. In no event shall the Company and the Guarantors include
any securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holders.

 

(e)         Each Holder shall comply with the prospectus delivery requirements
of the Securities Act, or an exemption therefrom, in connection with the offer
or sale of any Registrable Securities pursuant to the Registration Statement.
Each Holder, by such Holder’s acceptance of the Registrable Securities, agrees
to cooperate with the Company and the Guarantors as reasonably requested by the
Company and the Guarantors in connection with the preparation and filing of any
Registration Statement hereunder, unless such Holder has notified the Company
and the Guarantors in writing of such Holder’s election to exclude all of such
Holder’s Registrable Securities from such Registration Statement.

 

(f)         In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company and the Guarantors
shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to a majority of the Required Holders and
(ii) undertake to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company and the Guarantors shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the Commission.

 



 

 

 

(g)        By 9:30 am, New York City time, on the business day following the
Effective Date, the Company and the Guarantors shall file with the Commission in
accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Registration Statement.

 

(h)        After the Effective Date of a Registration Statement, as soon as
practicable upon the request of any Holder of Registrable Securities that is not
then an Electing Holder, the Company and the Guarantors shall take any action
reasonably necessary to enable such Holder to use the Prospectus forming a part
thereof for resales of Registrable Securities, including, without limitation,
any action necessary to identify such Holder as a selling securityholder in the
Registration Statement provided, however, that nothing in this subparagraph
shall relieve such Holder of the obligation to return a completed and signed
Notice and Questionnaire to the Company in accordance with Section 3(a)(ii)
hereof.

 

(i)         If at any time the Securities, pursuant to Section 9.07 of the
Indenture, are convertible into securities other than the Underlying Securities,
the Company and the Guarantors shall cause, or cause any successor under the
Indenture to cause, such securities to be included in the Registration Statement
no later than the date on which the Securities may then be convertible into such
securities.

 

3.          Registration Procedures.

 

In connection with the Company’s and the Guarantors’ registration obligations
hereunder, the following provisions shall apply:

 

(a)        (i)           Not less than 30 calendar days prior to the Effective
Date, the Company and the Guarantors shall mail the Notice and Questionnaire to
the Holders of Registrable Securities. No Holder shall be entitled to be named
as a selling securityholder in the Registration Statement as of the Effective
Date, and no Holder shall be entitled to use the Prospectus forming a part
thereof for resales of Registrable Securities at any time, unless such Holder
has returned a completed and signed Notice and Questionnaire to the Company by
the deadline for response set forth therein; provided, however, Holders of
Registrable Securities shall have at least 28 calendar days from the date on
which the Notice and Questionnaire is first mailed to such Holders to return a
completed and signed Notice and Questionnaire to the Company.

 

(ii)        After the Effective Date, the Company and the Guarantors shall, upon
the request of any Holder of Registrable Securities that is not then an Electing
Holder, promptly send a Notice and Questionnaire to such Holder. The Company and
the Guarantors shall not be required to take any action to name such Holder as a
selling securityholder in the Registration Statement or to enable such Holder to
use the Prospectus forming a part thereof for resales of Registrable Securities
until such Holder has returned a completed and signed Notice and Questionnaire
to the Company. If a Notice and Questionnaire is delivered to the Company during
a Grace Period specified in Section 3(c) hereof, the Company shall not be
obligated to take action to name the Holder delivering such Notice and
Questionnaire as a selling security holder in the Registration Statement until
the termination of such Grace Period.

 

(iii)       The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

 

(b)        The Company and the Guarantors shall (i) prepare and file with the
Commission such amendments, including post- effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement or “issuer free writing prospectus” (as defined by Rule
405 promulgated by the Commission pursuant to the Securities Act) so that such
Prospectus does not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein, and as so supplemented or
amended to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably possible to any comments received from the Commission with respect to
each Registration Statement or any amendment thereto and, as promptly as
reasonably possible provide the Electing Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Electing Holders as selling securityholders but
not any comments that would result in the disclosure to the Electing Holders of
material and non-public information concerning the Company and the Guarantors;
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statements and the
disposition of all Registrable Securities covered by each Registration
Statement.

 



 

 

 

(c)         The Company and the Guarantors shall notify the Holders as promptly
as reasonably possible, but in no event later than 5:30 p.m. Eastern time, of
the following Trading Day, (i)(A) when a Registration Statement, Prospectus, any
Prospectus supplement or post-effective amendment to a Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company or the
Guarantors whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement (the
Company and the Guarantors shall provide true and complete copies thereof and
all written responses thereto to each of the Electing Holders that pertain to
the Electing Holders as a Selling Stockholder or to the Plan of Distribution,
but not information which the Company or the Guarantors believe would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information that pertains to the Electing Holders
as Selling Stockholders or the Plan of Distribution; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose, including pursuant to Section 8A of the
Securities Act; (iv) of the receipt by the Company or the Guarantors of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
Notwithstanding anything to the contrary herein, at any time after the Effective
Date of the initial Registration Statement, the Company and the Guarantors may
delay the disclosure of material, non-public information concerning the Company
and the Guarantors the disclosure of which at the time is not, in the good faith
opinion of the board of directors of the Company and its counsel, in the best
interest of the Company and the Guarantors and, in the opinion of counsel to the
Company, otherwise required (a “Grace Period”); provided, that the Company shall
promptly (i) notify the Initial Purchasers and the Holders in writing of the
existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Initial Purchasers or the Holders) and
the date on which the Grace Period will begin, and (ii) notify the Initial
Purchasers and the Holders in writing of the date on which the Grace Period
ends; and, provided further, that such Grace Periods shall not exceed an
aggregate of forty-five (45) days in any 12 month period, (ii) each such Grace
Period shall not exceed fifteen (15) consecutive days and (iii) that the first
day of any Grace Period must be at least five (5) Trading Days after the last
day of any prior Grace Period. For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Initial
Purchasers and the Holders receive the notice referred to in clause (i) and
shall end on and include the later of the date the Initial Purchasers and the
Holders receive the notice referred to in clause (ii) and the date referred to
in such notice.

 

(d)         The Company and the Guarantors shall use their best efforts to avoid
the issuance of, or, if issued, obtain the withdrawal of (i) any order
suspending the effectiveness of a Registration Statement, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

 

(e)         The Company and the Guarantors shall furnish to each Electing
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company and the Guarantors shall have no obligation to provide any document
pursuant to this clause that is available on the EDGAR system.

 



 

 

 

(f)         The Company and the Guarantors shall promptly deliver to each
Electing Holder, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request. The Company and the
Guarantors hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Electing Holders in connection with
the offering and sale of the Registrable Securities covered by such Prospectus
and any amendment or supplement thereto.

 

(g)        Prior to any public offering of Registrable Securities, the Company
and the Guarantors shall use their best efforts to register or qualify or
cooperate with the selling Electing Holders in connection with the registration
or qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities, Blue Sky or
other laws of all applicable jurisdictions or governmental authorities or
agencies within the United States and to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by the
Registration Statements; provided, that the Company and the Guarantors shall not
be required to qualify generally to do business in any jurisdiction where it is
not then so qualified or subject the Company or the Guarantors to any material
tax in any such jurisdiction where it is not then so subject. The Company and
the Guarantors shall promptly notify the Initial Purchasers and each Holder who
holds Registrable Securities of the receipt by the Company or the Guarantors of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or “blue sky” laws of any jurisdiction in the United States or its receipt of
notice of the initiation or threatening of any proceeding for such purpose.

 

(h)        Unless any Registrable Securities shall be in book-entry only form,
the Company and the Guarantors shall cooperate with the Electing Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statements, which certificates shall be free, to the extent
permitted by applicable law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Electing Holders may request.

 

(i)         Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, the Company and the Guarantors shall prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(j)         The Company and the Guarantors may require each selling Electing
Holder to furnish a certified statement as to the number of Securities and
shares of Common Stock beneficially owned by such Electing Holder and any
Affiliate thereof.

 

(k)        As long as any Holder owns Registrable Securities, the Company shall
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to Section 13 (a) or 15(d) of the Exchange Act. As long
as any Holder owns Registrable Securities, if the Company is not required to
file reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will
prepare and furnish to the Holders and make publicly available in accordance
with Rule 144(c) promulgated under the Securities Act annual and quarterly
financial statements, together with a discussion and analysis of such financial
statements in form and substance similar to those that would otherwise be
required to be included in reports required by Section 13 (a) or 15(d) of the
Exchange Act, as well as any other information required thereby, in the time
period that such filings would have been required to have been made under the
Exchange Act. The Company and the Guarantors will take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable such Person to sell Registrable Securities without registration under
the Securities Act within the limitation of the exemptions provided by Rule 144
and 144A (including the requirements of Rule 144A(d)(4)) promulgated under the
Securities Act.

 



 

 

 

(l)           The Company and the Guarantors shall promptly secure the listing
of all of the Underlying Securities upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain, in accordance with
the Securities, such listing of all Registrable Securities from time to time
issuable under the terms of the Transaction Documents. The Company and the
Guarantors shall maintain the Common Stock’s authorization for quotation on one
or more Trading Markets. Neither the Company nor any of its subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on each applicable Trading Market. The Company
and the Guarantors shall pay all fees and expenses in connection with satisfying
their obligations under this Section 3(l).

 

(m)         If requested by an Electing Holder, the Company and the Guarantors
shall (i) as soon as practicable, incorporate in a prospectus supplement or
post-effective amendment such information as such Electing Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including, without limitation, information with respect
to the number of Registrable Securities being offered or sold, the purchase
price being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment; and (iii) as soon as practicable, supplement or
make amendments to any Registration Statement if reasonably requested by an
Electing Holder holding any Registrable Securities.

 

(n)          The Company and the Guarantors shall otherwise use their best
efforts to comply with all applicable rules and regulations of the Commission in
connection with any registration hereunder.

 

(o)          Within two (2) business days after a Registration Statement which
covers Registrable Securities is declared effective by the Commission, the
Company and the Guarantors shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities
confirmation that such Registration Statement has been declared effective by the
Commission which confirmation shall authorize and direct such transfer agent to
issue such Registrable Securities without legend upon sale or other disposition
by the holder of such Registrable Securities under the Registration Statement.

 

(p)          If any Electing Holder is deemed to be or reasonably believes it
may be deemed or alleged to be, an underwriter or is required under applicable
securities laws to be described in the Registration Statement as an underwriter,
at the reasonable request of any Electing Holder, the Company and the Guarantors
shall use their reasonable best efforts to furnish to such Electing Holder, on
the date of the effectiveness of the Registration Statement and thereafter from
time to time on such dates as any Electing Holder may reasonably request (i) a
letter, dated such date, from the Company’s independent certified public
accountants in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the Electing Holders, and (ii) an opinion, dated as of such date,
of counsel representing the Company and the Guarantors for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, addressed to the Electing Holders.

 

(q)          Upon the written request of any Electing Holder in connection with
such Electing Holder’s due diligence requirements, if any, the Company and the
Guarantors shall make available for inspection by (i) any Electing Holder, (ii)
such Electing Holder’s legal counsel and (iii) one firm of accountants or other
agents retained by the Electing Holders (collectively, the “Inspectors”), all
pertinent financial and other records, and pertinent corporate documents and
properties of the Company and the Guarantors (collectively, the “Records”), as
shall be reasonably deemed necessary by each Inspector, and cause the Company’s
and the Guarantors’ officers, directors and employees to supply all information
which any Inspector may reasonably request; provided, however, that each
Inspector shall agree to hold in strict confidence and shall not make any
disclosure (except to an Electing Holder) or use of any Record or other
information which the Company and the Guarantors determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the Securities Act, (b) the release of such Records is ordered pursuant to
a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Registration Rights Agreement or any other Transaction Document. Each Electing
Holder agrees that it shall, upon learning that disclosure of such Records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and the Guarantors and
allow the Company and the Guarantors, at their expense, to undertake appropriate
action to prevent disclosure of, or to obtain a protective order for, the
Records deemed confidential. Nothing herein (or in any other confidentiality
agreement between the Company and any Holder) shall be deemed to limit the
ability of the Holders to sell Registrable Securities in a manner which is
otherwise consistent with applicable laws and regulations.

 



 

 

 

(r)         Neither the Company, any Guarantor nor any of their respective
affiliates shall identify any Holder as an underwriter in any public disclosure
or filing with the Commission or any Trading Market without the prior written
consent of such Holder. If the Company or any Guarantor is required by law to
identify a Holder as an underwriter in any public disclosure or filing with the
Commission or any Trading Market, it must notify such Holder in advance and such
Holder shall have the option, in its sole discretion, to consent to such
identification as an underwriter within 5 business days or such Holder shall be
deemed to have consented to have its Registrable Securities removed from the
applicable Registration Statement.

 

(s)         The Company and the Guarantors shall use their reasonable best
efforts to cause the Registrable Securities covered by a Registration Statement
to be registered with or approved by such other governmental agencies or
authorities as may be necessary to consummate the disposition of such
Registrable Securities in the United States.

 

(t)         The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the effective date of a Registration
Statement.

 

4.          Registration Expenses. All fees and expenses incident to the
Company’s and the Guarantors’ performance of their obligations under this
Registration Rights Agreement (excluding any underwriting discounts and selling
commissions) shall be borne by the Company and the Guarantors whether or not any
Registrable Securities are sold pursuant to a Registration Statement. The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Trading Market on which the Common Stock is then listed for trading, and (B) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, and (v) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Registration Rights Agreement. The Company shall also reimburse the Electing
Holders for the reasonable fees and disbursements of a single counsel in an
amount up to $10,000, who shall be Lowenstein Sandler, LLP unless another firm
shall be selected by the Required Holders, in connection with the registration,
filing or qualification pursuant to Sections 2 and 3 of this Registration Rights
Agreement for each such registration, filing or qualification.

 

5.          Indemnification.

 

(a)         Indemnification by the Company and the Guarantors. The Company and
each of the Guarantors shall, notwithstanding any termination of this
Registration Rights Agreement, jointly and severally indemnify and hold harmless
each Electing Holder, the officers, directors, agents, investment advisors,
partners, members, shareholders, trustees and employees of each of them, each
Person who controls any such Electing Holder (within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents, trustees and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (i) any
misrepresentation or breach of any representation or warranty made by the
Company or any Guarantor in this Registration Rights Agreement or any other
certificate, instrument or document contemplated hereby, (ii) any breach of any
covenant, agreement or obligation of the Company or any Guarantor contained in
this Registration Rights Agreement or any other certificate, instrument or
document contemplated hereby, or (iii) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or any issuer free writing prospectus or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto or any issuer free
writing prospectus, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such
Electing Holder or its intended method of distribution furnished in writing to
the Company and the Guarantors by such Electing Holder expressly for use
therein. The Company and the Guarantors shall notify the Electing Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company or the Guarantors are aware in connection with the transactions
contemplated by this Registration Rights Agreement.

 



 

 

 

(b)         Indemnification by Electing Holders. Each Electing Holder agrees, as
a consequence of the inclusion of any of such Electing Holder’s Registrable
Securities in a Registration Statement, notwithstanding any termination of this
Registration Rights Agreement, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, and the directors, officers, agents and
employees of each, and each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising solely
out of or based solely upon any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading to the
extent, but only to the extent that, such untrue statements or omissions are
based solely upon information regarding such Electing Holder or its intended
method of distribution furnished in writing to the Company and the Guarantors by
such Electing Holder expressly for use therein. In no event shall the liability
of any selling Electing Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such electing Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company and the Guarantors and shall survive the
transfer of the Registrable Securities by the Initial Purchasers or any Holder
pursuant to Section 6(e).

 

(c)         Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this
Registration Rights Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified Parties
(in addition to any local counsel). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and does not contain any admission of wrongdoing by such
Indemnified Party.

 



 

 

 

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within fifteen Trading Days of
written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder).

 

(d)         Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and Indemnified Party on the other hand in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission of a material fact, has been
taken or made by, or relates to information supplied by, such Indemnifying Party
or Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Electing Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Electing Holder from the sale of
the Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Electing Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any other liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.           Miscellaneous.

 

(a)         Specific Performance. The parties hereto acknowledge that there
would be no adequate remedy at law if the Company and the Guarantors fail to
perform any of their respective obligations hereunder and that the Initial
Purchasers and the Holders from time to time may be irreparably harmed by any
such failure, and accordingly agree that the Initial Purchasers and such
Holders, in addition to any other remedy to which they may be entitled at law or
in equity and without limiting the remedies available to the Electing Holders
under Section 3(c) hereof, shall be entitled to compel specific performance of
the obligations of the Company and the Guarantors under this Registration Rights
Agreement in accordance with the terms and conditions of this Registration
Rights Agreement, in any court of the United States or any State thereof having
jurisdiction. The parties agree that the sole monetary damages for a violation
of the terms of this Registration Rights Agreement with respect to which
liquidated damages are expressly provided shall be such liquidated damages.

 



 

 

 

(b)         Compliance. Each Electing Holder covenants and agrees, as a
consequence of the inclusion of any of such Electing Holder’s Registrable
Securities in a Registration Statement, that from and after receipt of written
notice from the Company that it no longer meets the issuer conditions for the
use of Rule 172, it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it in connection with sales of Registrable
Securities pursuant to the Registration Statement.

 

(c)         Discontinued Disposition. Each Electing Holder agrees, as a
consequence of the inclusion of any of such Electing Holder’s Registrable
Securities in a Registration Statement, that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section 3(c),
such Electing Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Electing Holder’s receipt
of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing (the “Advice”) by the Company that
the use of the applicable Prospectus may be resumed, and, in either case, has
received copies of any additional or supplemental filings that are incorporated
or deemed to be incorporated by reference in such Prospectus or Registration
Statement. The Company may provide appropriate stop orders to enforce the
provisions of this paragraph. Notwithstanding anything to the contrary, the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock or Securities to a transferee of an Electing Holder in connection with any
sale of Registrable Securities with respect to which an Electing Holder has
entered into a contract for sale in accordance with the terms of this
Registration Rights Agreement, prior to the Electing Holder receipt of the
notice of a Grace Period and for which the Electing Holder has not yet settled.

 

(d)         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via email at the email address
specified in this Section prior to 5:00 p.m. (Eastern time) on a business day,
(ii) the business day after the date of transmission, if such notice or
communication is delivered via email at the email address specified in this
Registration Rights Agreement later than 5:00 p.m. (Eastern time) on any date
and earlier than 11:59 p.m. (Eastern time) on such date, (iii) the business day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as follows:

 

If to the Company or the Guarantors:

Akoustis Technologies, Inc.
9805 Northcross Center Court 

Suite A 

Huntersville, NC 28078
Tel: (704) 274-3601
Attention: Drew Wright, General Counsel
Email address: dwright@akoustis.com 

    with a copy (which shall not constitute notice) to:

K&L Gates LLP
214 North Tryon Street 

47th Floor 

Charlotte, NC 28202
Tel: (704) 331-7406
Attention: Sean M. Jones, Esq.
Email address: sean.jones@klgates.com 

 

If to the Initial Purchasers:

c/o Oppenheimer & Co. Inc. 

85 Broad Street 

New York, New York 10004 

Tel: (212) 667-7300
Attention: Equity Capital Markets
Email address: ecmexecution@opco.com 

 



 

 

 

With copies (which shall not constitute notice) to:

Oppenheimer & Co. Inc. 

85 Broad Street, New York, New York 10004 

Tel: (212) 667-7300
Attention: Equity Capital Markets
Email address: ecmexecution@opco.com 

 

and 

 

Lowenstein Sandler LLP 

1251 Avenue of the Americas 

New York, New York 10020 

Tel: (973) 597-2500 

Attention: John D. Hogoboom 

Email address: jhogoboom@lowenstein.com

 

If to a registered Holder: To the address of such Holder as it appears in the
stock transfer books of the Company;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person. Notwithstanding the foregoing, notices given to Holders
(i) that beneficially own Securities may be given through the facilities of DTC
or any successor depository and (ii) may be given by email at the email address
provided by such Holder in accordance with the provisions of the Notice and
Questionnaire.

 

(e)         Parties in Interest. The parties to this Registration Rights
Agreement intend that all Holders of Registrable Securities shall be entitled to
receive the benefits of this Registration Rights Agreement and that any Electing
Holder shall be bound by the terms and provisions of this Registration Rights
Agreement by reason of such election with respect to the Registrable Securities
which are included in a Registration Statement. All the terms and provisions of
this Registration Rights Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and assigns of
the parties hereto and any Holder from time to time of the Registrable
Securities, including, without limitation, and without the need for an express
assignment, subsequent Holders and the indemnified persons referred to in
Section 5 hereof. In the event that any transferee of any Holder of Registrable
Securities shall acquire Registrable Securities, in any manner, whether by gift,
bequest, purchase, operation of law or otherwise, such transferee shall, without
any further writing or action of any kind, be entitled to receive the benefits
of and, if an Electing Holder, be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Registration Rights
Agreement to the aforesaid extent.

 

The Initial Purchasers (even if the Initial Purchasers are not Holders of
Registrable Securities) shall be third party beneficiaries to the agreements
made hereunder between the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, and shall have the right to enforce such agreements
directly to the extent they deem such enforcement necessary or advisable to
protect their rights or the rights of Holders hereunder. Each Holder of
Registrable Securities shall be a third party beneficiary to the agreements made
hereunder between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.

 

(f)         Execution and Counterparts. This Registration Rights Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and, all of which taken together shall constitute
one and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 



 

 

 

(g)         Governing Law. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS REGISTRATION RIGHTS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW THAT WOULD
APPLY TO ANY OTHER LAW. Each party agrees that all Proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Registration Rights Agreement and any other Transaction Documents (whether
brought against a party hereto or its respective Affiliates, employees or
agents) may be commenced in the state and federal courts sitting in the City of
New York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of the New York Courts for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Registration
Rights Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS REGISTRATION RIGHTS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)         Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

(i)          Severability. If any term, provision, covenant or restriction of
this Registration Rights Agreement is held by a court of competent jurisdiction
to be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(j)          Headings. The headings in this Registration Rights Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

(k)         Amendment of Registration Rights. Provisions of this Registration
Rights Agreement may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company, the Guarantors and
the Required Holders; provided, however, any amendment to this Registration
Rights Agreement that adversely or disproportionately affects any Holder shall
require the prior written consent of such Holder. Any amendment or waiver
effected in accordance with this Section 6(k) shall be binding upon each Initial
Purchaser, each Holder, the Company and the Guarantors. No such amendment shall
be effective to the extent that it applies to less than all of the holders of
the Registrable Securities.

 

(l)          Consents. All consents and other determinations required to be made
by the Initial Purchasers pursuant to this Registration Rights Agreement shall
be made, unless otherwise specified in this Registration Rights Agreement, by
the Required Holders.

 

(m)        Limitation on Obligations. The obligations of each Holder hereunder
are several and not joint with the obligations of any other Holder, and no
provision of this Registration Rights Agreement is intended to confer any
obligations on any Holder vis-a-vis any other Holder. Nothing contained herein,
and no action taken by any Holder pursuant hereto, shall be deemed to constitute
the Holders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated herein.

 

[SIGNATURES ON NEXT PAGE]

 

 

 

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

  AKOUSTIS TECHNOLOGIES, INC.           By: /s/ John T. Kurtzweil     Name: John
T. Kurtzweil     Title: Chief Financial Officer       AKOUSTIS, INC.          
By: /s/ John T. Kurtzweil     Name: John T. Kurtzweil       Title: Chief
Financial Officer

 

Accepted: As of the date first written above

 

OPPENHEIMER & CO. INC.

 

For itself and on behalf of the 

several Initial Purchasers listed 

in Schedule 1 to the Purchase Agreement.

 



By: OPPENHEIMER & CO. INC.         By: /s/ Eric Helenek     Name: Eric Helenek  
  Title: Managing Director  

 

 



 

 

